Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

ao sa DD

\o

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page1of15

KENT ROBISON, ESQ. — NSB #1167
krobison@rssblaw.com

HANNAH WINSTON, ESQ. — NSB #14520
hwinston@rssblaw.com

Robison, Sharp, Sullivan & Brust

71 Washington Street

Reno, Nevada 89503

Telephone: 775-329-3151

Facsimile: 775-329-7169

Attorneys for Jeffrey L. Hartman, Esq.,
Hartman & Hartman, David R. Houston, Esq.,
and the Law Office of David R. Houston

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF NEVADA

In re: Case No.: BK-S-13-51237-GWZ,
Chapter: 7
PAUL A. MORABITO,
Hearing:
Debtor. Date: February 4, 2021

Time: 10:00 a.m.

 

 

 

 

SUR-REPLY TO REPLY TO OPPOSITION TO MOTION FOR AN ORDER IMPOSING
SANCTIONS AGAINST JEFFREY HARTMAN, ESQ. AND HARTMAN & HARTMAN
AND DAVID HOUSTON, ESQ. AND THE LAW OFFICES OF DAVID R. HOUSTON
PURSUANT TO BANKRUPTCY RULE 9011

Jeffrey Hartman, Esq., Hartman & Hartman, David Houston, Esq., and the Law Offices of
David R. Houston (collectively, “Hartman & Houston”), through their attorneys of record, Kent.
R. Robison, Esq. and Hannah E. Winston, Esq., of the law offices of Robison, Sharp, Sullivan &
Brust, respectfully submit their Sur-Reply to the Reply to Opposition to Motion for an Order
Imposing Sanctions Against Jeffrey Hartman, Esq. and Hartman & Hartman and David Houston,
Esq. and the Law Offices of David R. Houston Pursuant to Bankruptcy Rule 9011 as follows.

Unfortunately, Mr. Gordon has been mistakenly and inappropriately mischaracterized in
Hartman and Houston’s Opposition. The Herbst Parties argue that the undersigned (“Counsel’’)
has misrepresented material facts to the Court. That is true. Counsel did misrepresent, through a

mistake, that Mr. Gordon did something improper. Specifically, Counsel states in the Opposition

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

oO SN KN NN

Xo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 2 of 15

that:

The Herbst Parties argue that Hartman and Houston aver that John Desmond and
Gerald Gordon obtained the Abandonment Order and Nondischarge Judgment by
defrauding the Court through Gordon’s transmission of the BHI 2006 Check
Register. Hartman and Houston never made that argument.

Rather, Hartman and Houston alleged that Gordon’s August 22, 2019 e-mail
wherein he sent Hartman and Houston the purported BHI Check Register was the
first evidence that corroborated their theory that Gordon committed fraud on the
Court in 2010 and that demonstrated Wood fraudulently re-created certain BHI
financial statements.

Opposition, p. 14 (second emphasis added).

Counsel intended to refer to “the Herbst Parties” but mistakenly referred to their counsel,
Mr. Gordon. There was never any intention to indicate that Mr. Gordon previously represented
the Herbst Parties or that he in any way defrauded the Court. Rather, Counsel was trying to clarify
Hartman and Houston’s position in the Independent Motion and mistakenly referred to Mr.
Gordon instead of his client, the Herbst Parties. Mr. Gordon deserves better. Under no
circumstances does the undersigned believe or contend that Mr. Gordon ever did anything
dishonest or improper. Indeed, the opposite is true. More than a personal and professional
apology is warranted.

Hartman and Houston’s position in the Independent Motion was that Mr. Gordon’s August
22, 2019 e-mail included an attachment (the BHI check register) that Hartman and Houston
thought and has argued was evidence corroborating Mr. Morabito’s theory of fraud on the Court
perpetrated by the Herbst Parties during trial—not that Mr. Gordon’s e-mail itself constituted
fraud on the Court. The underlying contention was that Mr. Gordon just provided evidence, not
that Mr. Gordon made misrepresentations. The Court deserves better as well.

Second, in their Reply, the Herbst Parties criticize Hartman and Houston for not providing
a declaration in support of their Opposition. This Court has not identified the February 4, 2021
hearing as being an evidentiary hearing. Therefore, any declaration may be improperly self-
serving given that opposing party’s right to cross examine witnesses would be unavailable.

However, if this Court intends to hear evidence, Hartman and Houston will call Mr. Hartman to

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

N

CoC eo Ss DN OH BP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 3of15

testify, thereby allowing the Herbst Parties the right to confront and cross examine.

However, the standard for a motion for sanctions is an objective one. Therefore, Mr.
Hartman’s testimony setting forth “subjective” reasoning would be irrelevant. The key issue
under Rule 11 considerations is what is a reasonable inquiry by objective standards, not Mr.
Hartman’s or Mr. Houston’s inquiries. Accordingly, Counsel did not deem it appropriate to attach
a declaration to the Opposition given the circumstances of this case.

DATED this 21st day of January, 2021.

ROBISON, SHARP, SULLIVAN & BRUST
71 Washington Street
Reno, Nevada 89503

/s/ Kent R. Robison
KENT R. ROBISON — NSB #1167
HANNAH E. WINSTON — NSB #14520

Attorneys for Jeffrey L. Hartman, Esq.,
Hartman & Hartman, David R. Houston, Esq.,
and the Law Office of David R. Houston

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

Oo Oo SI DR A FP WD NYO =

DO NYO NO DO NO BO NO HNO NO wm Re Re
ao YN BDH Wn BP WD NH KFK& DOD ODO fF ND DBA PP WO YO KX OC

 

 

Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 4 of 15

CERTIFICATE OF SERVICE

Pursuant to FRBP 7005 and FRCP 5(b), I certify that ] am an employee of Robison, Sharp,
Sullivan & Brust, that I am over the age of 18 and not a party to the above-referenced case, and
that on the date below I caused to be served a true copy of the SUR REPLY TO REPLY TO
OPPOSITION TO MOTION FOR AN ORDER IMPOSING SANCTIONS AGAINST
JEFFREY HARTMAN, ESQ. AND HARTMAN & HARTMAN AND DAVID HOUSTON,
ESQ. AND THE LAW OFFICES OF DAVID R. HOUSTON PURSUANT TO
BANKRUPTCY RULE 9011 on all parties to this action by the method(s) indicated below:

x I hereby certify that on the date below, I electronically filed the foregoing with the
Clerk of the Court by using the ECF system which served the following parties electronically:

SETH J. ADAMS on behalf of Plaintiff WILLIAM A. LEONARD, JR.
sadams@woodburnandwedge.com, mpayette@woodburnandwedge.com

SETH J. ADAMS on behalf of Trustee WILLIAM A. LEONARD
sadams@woodburnandwedge.com, mpayette@woodburnandwedge.com

ROBERT M. CHARLES, JR. on behalf of Creditor SUPERMESA FUEL &
MERC, LLC

rcharles@lrrc.com, BankruptcyNotices@LRRLaw.com.robert-charles-
1072@ecf.pacerpro.com

 

ROBERT M. CHARLES, JR. on behalf of Creditor JAN FRIEDERICH
rcharles@lrrc.com, BankruptcyNotices@LRRLaw.com.robert-charles-
1072@ecf.pacerpro.com

 

ROBERT M. CHARLES, JR. on behalf of Creditor MAREK
FRIEDERICH

rcharles@Irre.com, BankrupteyNotices@LRRLaw.com,robert-charles-
1072@ecf.pacerpro.com

ROBERT M. CHARLES, JR. on behalf of Defendant SUPERMESA FUEL
& MERC, LLC

rcharles@Irre.com, BankruptcyNotices@LRRLaw.com,robert-charles-
1072@ecf.pacerpro.com

 

 

ROBERT M, CHARLES, JR. on behalf of Defendant JAN FRIEDERICH
rcharles@lrrc.com, BankruptcyNotices@LRRLaw.com,robert-charles-
1072(@ecf.pacerpro.com

 

ROBERT M. CHARLES, JR. on behalf of Defendant MAREK
FRIEDERICH

rcharles@lrrc.com, BankruptcyNotices@LRRLaw.com,robert-charles-
1072@ecf.pacerpro.com

 

JONATHAN S. DABBIERI on behalf of Interested Party WILLIAM A.
LEONARD, JR

dabbieri@sullivanhill.com,
hill@sullivanhill.com:hawkins@sullivanhill.com:millerick@sullivanhill.co
m:bkstaff@sullivanhill.com:dabbieri@ecf.inforuptcy.com

 

 

 

 
Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 5of15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 JONATHAN S, DABBIERI on behalf of Interested Party WILLIAM A.
LEONARD, JR.
2 dabbieri@sullivanhill.com,
hill@sullivanhill.com:hawkins@sullivanhill,com:millerick@sullivanhill.co
3 m:bkstaff@sullivanhill.com:dabbieri@ecf.inforuptcy.com
4 JONATHAN S, DABBIERI on behalf of Plaintiff WILLIAM A.
LEONARD JR.
5 dabbieri@sullivanhill.com,
hill@sullivanhill com:hawkins@sullivanhill.com:millerick@sullivanhill.co
6 m:bkstaff@sullivanhill. com:dabbieri@ecf.inforuptcy.com
7 JONATHAN S, DABBIERI on behalf of Plaintiff WILLIAM A.
LEONARD, JR.
8 dabbieri@sullivanhill.com,
9 hill@sullivanhill.com:hawkins@sullivanhill.com:millerick@sullivanhill.co
m:bkstaff@sullivanhill.com:dabbieri(@ecf.inforuptcy.com
10 JONATHAN S, DABBIERI on behalf of Trustee WILLIAM A.
7 LEONARD
dabbieri@sullivanhill.com,
12 hill@sullivanhill.com:hawkins@sullivanhill.com:millerick@sullivanhill.co
m:bkstaff@sullivanhill com:dabbieri@ecf.inforuptcy.com
13 MICHAEL R ESPOSITO on behalf of Petitioning Creditor BERR Y-
14 HINCKLEY INDUSTRIES
mesposito@gtg legal, bknotices@ete legal
15
MICHAEL R ESPOSITO on behalf of Petitioning Creditor JH, INC.
16 mesposito@gtg.legal, bknotices@gtg.legal
17 MICHAEL R ESPOSITO on behalf of Petitioning Creditor JERRY
HERBST (DECEASED)
18 mesposito@ete. legal, bknotices@gtg. legal
19 MICHAEL R ESPOSITO on behalf of Petitioning Creditor MARYANNA
HERBST
20 mesposito@etg legal, bknotices@gtg. legal
21 MICHAEL R ESPOSITO on behalf of Plaintiff BERR Y-HINCKLEY
INDUSTRIES
22 mesposito@etg. legal, bknotices@etg. legal
23 MICHAEL R ESPOSITO on behalf of Plaintiff JH, INC,
34 mesposito@etg. legal, bknotices@etg legal
MICHAEL R ESPOSITO on behalf of Plaintiff MARYANNA HERBST
25 mesposito@gtg legal, bknotices@gte legal
26 MICHAEL R ESPOSITO on behalf of Special Counsel GARMAN
TURNER GORDON LLP
27 mesposito@etg.legal, bknotices@etg. legal
28
Robison, Sharp,
Sullivan & Brust
71 Washington St, 5
Reno, NV 89503
(775) 329-3151

 

 

 
Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 6 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 MICHAEL R ESPOSITO on behalf of Special Counsel GORDON SILVER.
mesposito@egtg. legal, bknotices@etg. legal
2
MICHAEL R ESPOSITO on behalf of Special Counsel GARMAN
3 TURNER GORDON
4 mesposito@gtg. legal, bknotices@gtg legal
JOSEPH P. GARIN on behalf of Defendant ROBISON, SHARP,
5 SULLIVAN & BRUST, LTD.
losuna@lipsonneilson.com:aochoa@lipsonneilson.com:jcerezo@lipsonneils
6 on,com
7 FRANK C. GILMORE on behalf of Defendant CUSENZA, LLC
9 fgilmore@rssblaw.com, mdavis@rssblaw.com
9 FRANK C, GILMORE on behalf of Defendant SNOWSHOE
PETROLEUM, INC,
10 fgilmore@rssblaw.com, mdavis@rssblaw.com
11 FRANK C, GILMORE on behalf of Defendant SALVATORE
MORABITO
12 fgilmore@rssblaw.com, mdavis@rssblaw.com
13 FRANK C, GILMORE on behalf of Interested Party SNOWSHOE
PROPERTIES LLC
14 fgilmore@rssblaw.com, mdavis(@rssblaw.com
15 FRANK C, GILMORE on behalf of Interested Party EDWARD BAYUK
fgilmore@rssblaw.com, mdavis(@rssblaw.com
16
FRANK C. GILMORE on behalf of Interested Party PAUL A.
17 MORABITO
fgilmore@rssblaw.com, mdavis@rssblaw.com
18
FRANK C, GILMORE on behalf of Plaintiff CONSOLIDATED NEVADA
19 CORPORATION
fgilmore@rssblaw.com, mdavis(@rssblaw.com
20
FRANK C. GILMORE on behalf of Plaintiff PAUL A. MORABITO
21 fgilmore@rssblaw.com, mdavis(@rssblaw.com
22 GERALD M GORDON on behalf of Petitioning Creditor BERR Y-
HINCKLEY INDUSTRIES
23 geordon@etg. legal, bknotices@gtg. legal
24 GERALD M GORDON on behalf of Petitioning Creditor JH, INC.
35 geordon@ete. legal, bknotices@gteg. legal
GABRIELLE A. HAMM on behalf of Petitioning Creditor BERRY-
26 HINCKLEY INDUSTRIES
07 ghamm@Gte. legal, bknotices@gtg legal
GABRIELLE A. HAMM on behalf of Petitioning Creditor JH, INC.
. 28 ghamm(@Gtg. legal, bknotices@gtg. legal
Raion er
71 Washington St. 6
Reno, NV 89803
(775) 329-3151

 

 

 
Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 7 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 GABRIELLE A. HAMM on behalf of Plaintiff WILLIAM A. LEONARD
ghamm(@Gtg. legal, bknotices@atg.legal
2
GABRIELLE A. HAMM on behalf of Trustee WILLIAM A, LEONARD
3 ghamm(@Gtg.legal, bknotices@gte. legal
4 JEFFREY L HARTMAN on behalf of Debtor PAUL A. MORABITO
5 notices@bankruptcyreno.com, abe(@bankruptcyreno.com
JEFFREY L HARTMAN on behalf of Defendant JACKSON HOLE
6 TRUST COMPANY
7 notices@bankruptcyreno.com, abg(@bankruptcyreno.com
g JEFFREY L HARTMAN on behalf of Defendant MEADOW FARMS
TRUST
9 notices@bankruptcyreno.com, abge(@bankruptcyreno.com
10 JEFFREY L HARTMAN on behalf of Defendant SNOWSHOE
PROPERTIES, LLC
ll notices(@bankruptcyreno.com, abg@bankruptcyreno.com
12 JEFFREY L HARTMAN on behalf of Defendant EDWARD BAYUK
notices@bankruptcyreno.com, abe@bankruptcyreno.com
13 JEFFREY L HARTMAN on behalf of Defendant PAUL A. MORABITO
14 notices@bankruptcyreno.com, abg(@bankruptcyreno.com
15 JEFFREY L HARTMAN on behalf of Plaintiff PAUL A. MORABITO
notices@bankruptcyreno.com, abg(@bankruptcyreno.com
16
BRIAN R. IRVINE on behalf of Defendant BERR Y-HINCKLEY
17 INDUSTRIES
birvine@dickinsonwright.com,
18 mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com:RN_litdock
et@dickinsonwright.com
19
BRIAN R. IRVINE on behalf of Defendant JH, INC.
20 birvine(@dickinsonwright.com,
mreel@dickinsonwright.com:cerinstead@dickinsonwright.com;:RN_litdock
21 et@dickinsonwright.com
22 BRIAN R. IRVINE on behalf of Defendant EDWARD J. HERBST
birvine@dickinsonwright.com,
23 mreel(@dickinsonwright.com:cgrinstead@dickinsonwright.com;RN _litdock
et@dickinsonwright.com
24
25 BRIAN R. IRVINE on behalf of Defendant MARYANNA HERBST
birvine(@dickinsonwright.com,
26 mreel(@dickinsonwright.com:cerinstead@dickinsonwright.com;:RN_litdock
et@dickinsonwright,com
27 BRIAN R. IRVINE on behalf of Defendant TIMOTHY P. HERBST
birvine@dickinsonwright.com,
. 28 mreel(@dickinsonwright.com:cerinstead@dickinsonwright.com:RN_litdock
Gulliver & Bat
71 Washington St. 7
Reno, NV 89503
(775) 329-3151

 

 

 
Case 13-51237-gwz Doc1145_ Entered 01/21/21 14:04:54 Page 8 of 15

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 et(@dickinsonwright.com
2 BRIAN R. IRVINE on behalf of Defendant TROY D, HERBST
birvine@dickinsonwright.com,
3 mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com:RN_litdock
4 et(@dickinsonwright.com
BRIAN R. IRVINE on behalf of Interested Party EDWARD J. HERBST
5 birvine@dickinsonwright.com,
mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com;:RN_litdock
6 et@dickinsonwright.com
7 BRIAN R. IRVINE on behalf of Interested Party TIMOTHY P. HERBST
birvine@dickinsonwright.com,
8 mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com:RN _litdock
9 et@dickinsonwright.com
10 BRIAN R. IRVINE on behalf of Interested Party TROY D. HERBST
birvine@dickinsonwright.com,
11 mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com:RN_litdock
et@dickinsonwright.com
12 BRIAN R., IRVINE on behalf of Petitioning Creditor BERR Y-HINCKLEY
13 INDUSTRIES
birvine@dickinsonwright.com,
14 mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com:RN_litdock
et@dickinsonwright.com
15 BRIAN R. IRVINE on behalf of Petitioning Creditor JH, INC.
16 birvine@dickinsonwright.com,
mreel@dickinsonwright.com:cerinstead@dickinsonwright.com;RN_litdock
17 et@dickinsonwright.com
18 BRIAN R. IRVINE on behalf of Petitioning Creditor MARYANNA
HERBST
19 birvine@dickinsonwright.com,
mreel@dickinsonwright.com:cgrinstead@dickinsonwright.com;RN_litdock
20 et(@dickinsonwright.com
21 NATHAN G, KANUTE on behalf of Creditor HERBERT F
BOECKMANN II AND JANE BOECKMANN, AS TRUSTEES OF THE
22 BOECKMANN FAMILY REVOCABLE TRUST.
nkanute@swlaw.com,
23 mfull@swlaw.com:jmath@swlaw.com:docket_las@swlaw.com:jstevenson
34 @swlaw.com:litaylor@swlaw.com
MICHAEL R KEALY on behalf of Interested Party 30 OHM PLACE/4900
25 MILL, LLC
26 mkealy@parsonsbehle.com, tbrown@parsonsbehle.com
MICHAEL R KEALY on behalf of Interested Party 788 MALLORY, LLC
27 mkealy(@parsonsbehle.com, tbrown@parsonsbehle.com
28
Robison, Sharp,
Sullivan & Brust
71 Washington St. 8
Reno, NV 89503
(775) 329-3151

 

 

 
 

 

Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 9of15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 MICHAEL R KEALY on behalf of Interested Party DESI MORENO,
TRUSTEE OF THE DESI MORENO 2001 TRUST
2 mkealy@parsonsbehle.com, tbrown@parsonsbehle.com
3 MICHAEL R KEALY on behalf of Interested Party MILL OHM POSADA,
LLC
4 mkealy(@parsonsbehle.com, tbrown@parsonsbehle.com
5 MICHAEL R KEALY on behalf of Interested Party THE DESI MORENO
2001 TRUST
6 mkealy@parsonsbehle.com, thrown(@parsonsbehle.com
7 CECILIA LEE on behalf of Attorney DAVIS GRAHAM & STUBBS LLP
9 e. high@lee-high.com, e.dendary@lee-high.com:s.ramos@lee-high.com
9 MICHAEL LEHNERS on behalf of Defendant SNOWSHOE
PROPERTIES, LLC
10 michaellehners@yahoo.com
ll MICHAEL LEHNERS on behalf of Defendant EDWARD BAYUK
michaellehners@yahoo.com
V2 MICHAEL LEHNERS on behalf of Interested Party SNOWSHOE
13 PROPERTIES LLC
michaellehners@yahoo,com
14 MICHAEL LEHNERS on behalf of Interested Party EDWARD BAYUK
15 michaellehners@yahoo.com
16 WILLIAM A. LEONARD
Trustee@bktte.com, wal(@trustesolutions.net
17
TIMOTHY A LUKAS on behalf of Creditor USHF CELLULAR
18 COMMUNICATIONS, LLC
ecflukast@hollandhart.com
19
DAVID C. McELHINNEY on behalf of Defendant SUPERMESA FUEL &
20 MERC, LLC
dMcElhinney@lrrc.com
21
DAVID C. McELHINNEY on behalf of Defendant JAN FRIEDERICH
22 dMcElhinney@lrrc.com
23 DAVID C. McElhinney on behalf of Defendant MAREK FRIEDERICH
34 dMcElhinney@lrrc.com
TREY A. MONSOUR on behalf of Defendant EDWARD BA YUK
25 TMonsour@Polsinelli.ccom, ANaumann@polsinelli.com
26 JOHN F MURTHA on behalf of Attorney WOODBURN AND WEDGE
97 imurtha@woodburnandwedge.com, szysman(@woodburnandwedge.com
28
Robison, Sharp,
Sullivan & Brust
71 Washington St. 9
Reno, NV 89503
(775) 329-3151

 

 

 
Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 10 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 JOHN F MURTHA on behalf of Interested Party WILLIAM A.
LEONARD, JR.
2 jmurtha@woodburnandwedge.com, szysman@woodburnandwedge.com
3 JOHN F MURTHA on behalf of Plaintiff WILLIAM A. LEONARD, JR.
4 jmurtha@woodburnandwedge.com, szysman@woodburnandwedge.com
JOHN F MURTHA on behalf of Trustee WILLIAM A, LEONARD
5 imurtha@woodburnandwedge.com, szysman(@woodburnandwedge.com
6 ANGELA T NAKAMURA OCHOA on behalf of Defendant ROBISON,
SHARP, SULLIVAN & BRUST, LTD.
7 aochoa(@lipsonneilson.com
8 BOB L. OLSON on behalf of Creditor HERBERT F BOECKMANN II
9 AND JANE BOECKMANN, AS TRUSTEES OF THE BOECKMANN
FAMILY REVOCABLE TRUST
10 bolson@swlaw.com
mfull@swlaw.com:jmath@swlaw.com:docket las@swlaw.com:jstevenson
il @swlaw.com:nkanute@swlaw.com
12 TERESA M. PILATOWICZ on behalf of Plaintiff WILLIAM A.
LEONARD
13 tpilatowicz@gtg. legal, bknotices@gtg.legal
14 TERESA M. PILATOWICZ on behalf of Special Counsel GARMAN
TURNER GORDON
15 tpilatowicz@gtg. legal, bknotices@gtg. legal
16 TERESA M. PILATOWICZ on behalf of Trustee WILLIAM A.
LEONARD
17 tpilatowicz@gtg legal, bknotices@gtg.legal
18 JARED M. SECHRIST on behalf of Interested Party JERRY HERBST
(DECEASED)
19 isechrist@gtg. legal, tbinns@gtg.legal:bknotices@Gtg. legal
20 JARED M. SECHRIST on behalf of Plaintiff BERR Y-HINCKLEY
INDUSTRIES
21 isechrist@gtg. legal, thinns@egtg.legal:bknotices@Gtg. legal
22 JARED M. SECHRIST on behalf of Plaintiff JH, INC.
33 isechrist@gtg. legal, tbinns@gtg. legal: bknotices@Gtg.legal
JARED M. SECHRIST on behalf of Plaintiff MARYANNA HERBST
24 isechrist@gte. legal, tbinns@gtg. legal; bknotices@Gtg. legal
25 DAVID B. SHEMANO on behalf of Debtor PAUL A. MORABITO
36 dshemano@shemanolaw.com
27 DAVID B. SHEMANO on behalf of Defendant PAUL A. MORABITO
28 dshemano@shemanolaw.com
Robison, Sharp,
Sullivan & Brust
Reno NV 89803, 10
(775) 329-3151

 

 

 
Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 11 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 DAVID B. SHEMANO on behalf of Interested Party CONSOLIDATED
NEVADA CORPORATION
2 dshemano@shemanolaw.com
3 DAVID B. SHEMANO on behalf of Interested Party EDWARD BAYUK
4 dshemano@shemanolaw.com
DAVID B. SHEMANO on behalf of Plaintiff CONSOLIDATED
5 NEVADA CORPORATION
6 dshemano@shemanolaw.com
DAVID B. SHEMANO on behalf of Plaintiff PAUL A, MORABITO
7 dshemano@shemanolaw.com
8 ELIZABETH E. STEPHENS on behalf of Attorney SULLIVAN HILL
9 REZ & ENGEL, APLC
stephens/@sullivanhill.com,

10 rudolph@sullivanhill.com:hill@sullivanhill.com:dabbieri@sullivanhill,com
‘-bkstaff@sullivanhill.com:stephens@ecf.courtdrive.com:Hawkins@sullivan
hill.com

11 —

12 ELIZABETH E. STEPHENS on behalf of Plaintiff WILLIAM A.
LEONARD, JR,

13 stephens(@sullivanhill.com,
rudolph@sullivanhill.com:hill@sullivanhill.com:dabbieri@sullivanhill.com

14 ‘bkstaff@sullivanhill.com:stephens@ecf.courtdrive.com:Hawkins@sullivan
hill.com

15
ELIZABETH E. STEPHENS on behalf of Trustee WILLIAM A.

16 LEONARD
stephens(@sullivanhill.com,

17 rudolph@sullivanhill.com:hill@sullivanhill.com;dabbieri@sullivanhill.com
‘bkstaff@sullivanhill.com:stephens@ecf.courtdrive.com:Hawkins@sullivan

18 hill.com

19 AMY N. TIRRE on behalf of Interested Party LIPPES MATHIAS
WEXLER FRIEDMAN LLP

20 amy@amytirrelaw.com, admin@amytirrelaw.com

21 U.S. TRUSTEE - RN - 7
USTPRegion17,.RE,.ECF@usdoj.gov

22
HOWARD J WEG on behalf of Debtor PAUL A. MORABITO

23 hweg@hjwadvisor.com

24 MARK M. WEISENMILLER on behalf of Creditor BERR Y-HINCKLEY
INDUSTRIES

25 mweisenmiller(@gtg. legal, bknotices@gtg.legal

26 MARK M. WEISENMILLER on behalf of Creditor JH, INC.
mweisenmiller@gtg.legal, bknotices@gtg. legal

27 MARK M. WEISENMILLER on behalf of Creditor MARYANNA
HERBST

. 28 mweisenmiller@gtg legal, bknotices@gtg.legal
ran St
71 Washington St. J 1
Reno, NV 89503
(775) 329-3151

 

 

 
Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 12 of 15

1 MARK M. WEISENMILLER on behalf of Defendant BERRY-
HINCKLEY INDUSTRIES
mweisenmiller@gtg. legal, bknotices@gtg, legal

 

MARK M. WEISENMILLER on behalf of Defendant BERRY-
HINCKLEY INDUSTRIES,
mweisenmiller@gtg legal, bknotices@gtg.legal

BR WwW NHN

MARK M. WEISENMILLER on behalf of Defendant JH, INC.
mweisenmiller@egtg. legal, bknotices@egte legal

 

MARK M. WEISENMILLER on behalf of Defendant EDWARD J.
HERBST
mweisenmiller@pgte legal, bknotices@ete. legal

MARK M. WEISENMILLER on behalf of Defendant JERRY HERBST
(DECEASED)

mweisenmiller@gtg legal, bknotices@etg legal

Oo Oo sn MN

10

rl MARK M. WEISENMILLER on behalf of Defendant MARYANNA
HERBST

12 mweisenmiller@gtg. legal, bknotices@gte legal

 

13 MARK M. WEISENMILLER on behalf of Defendant TIMOTHY P.
HERBST
14 mweisenmiller@gtg.legal, bknotices@gtg. legal

15 MARK M. WEISENMILLER on behalf of Defendant TROY D. HERBST
mweisenmiller@egtg. legal, bknotices@egtg legal

16

MARK M. WEISENMILLER on behalf of Interested Party BERR Y-
17 HINCKLEY INDUSTRIES
mweisenmiller@gtg legal, bknotices@gtg. legal

 

 

 

 

 

 

 

 

 

 

18
MARK M. WEISENMILLER on behalf of Interested Party JH, INC.

19 mweisenmiller@egtg. legal, bknotices@gtg. legal

20 MARK M. WEISENMILLER on behalf of Interested Party JERRY
HERBST (DECEASED)

21 mweisenmiller@gtg legal, bknotices@gtg.legal

22 MARK M. WEISENMILLER on behalf of Petitioning Creditor BERRY-
HINCKLEY INDUSTRIES

23 mweisenmiller@gtg. legal, bknotices@gtg. legal

24 MARK M. WEISENMILLER on behalf of Petitioning Creditor JH, INC.

35 mweisenmiller@gte. legal, bknotices@gtg. legal

MARK M. WEISENMILLER on behalf of Petitioning Creditor
26 MARYANNA HERBST
07 mweisenmiller@gtg. legal, bknotices@gtg. legal

28

Robison, Sharp,
Sullivan & Brust
71 Washington St. 12
Reno, NV 89503
(775) 329-3151

 

 

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

bo

Oo OS IN DH HW HE WD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 13 of 15

MARK M. WEISENMILLER on behalf of Plaintiff BERR Y-HINCKLEY
INDUSTRIES
mweisenmiller@gtg. legal, bknotices@etg, legal

MARK M. WEISENMILLER on behalf of Plaintiff JH, INC.
mweisenmiller@egtg. legal, bknotices@gte legal

MARK M. WEISENMILLER on behalf of Plaintiff MARYANNA
HERBST
mweisenmiller@gtg. legal, bknotices@egtg.legal

MARK M. WEISENMILLER on behalf of Special Counsel GARMAN
TURNER GORDON
mweisenmiller@gtg. legal, bknotices@gtg. legal

MARK M. WEISENMILLER on behalf of Trustee WILLIAM A.
LEONARD
mweisenmiller@egte. legal, bknotices(@etg legal

GILBERT B, WEISMAN on behalf of Creditor AMERICAN EXPRESS
CENTURION BANK

notices@becket-lee.com

GILBERT B, WEISMAN on behalf of Creditor TOYOTA MOTOR
CREDIT CORPORATION
notices(@becket-lee,com

RICHARD D WILLIAMSON on behalf of Defendant OPPIO RANCHES,
LLC

rich@nvlawyers.com,

teresa@nvlawyers.com:eileen@nvlawyers.com:kim@nvlawyers.com:stefan

ie@nvlawyers.com

X____ by placing an original or true copy thereof in a sealed envelope, with sufficient postage
affixed thereto, in the United States mail at Reno, Nevada, addressed to:
BMW FINANCIAL SERVICES NA, LLC
C/O ASCENSION CAPITAL GROUP
4515 N. SANTA FE AVENUE
OKLAHOMA CITY, OK 78118-7981

 

BMW FINANCIAL SERVICES NA, LLC DEPARTMENT
ASCENSION CAPITAL GROUP

4515 N. SANTA FE AVENUE

OKLAHOMA CITY, OK 78118-7981

JOHN P. DESMOND on behalf of Defendants BERRY-
HINCKLEY INDUSTRIES, JH, INC.,. MARYANNA HERBST,
Interested Parties EDWARD J. HERBST, TIMOTHY P. HERBST,
TROY D. HERBST

100 W, LIBERTY STREET, SUITE 940

RENO, NV 89501

13

 
Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 14 of 15

1 SCOTT F. GAUTIER on behalf of Debtor PAUL A. MORABITO
5 2029 CENTURY PARK EAST, STE 3100
LOS ANGELES, CA 90067
3
DAVID R, HOUSTON
4 LAW OFFICE OF DAVID R. HOUSTON
432 COURT STREET
5 RENO, NV 89501
6
LEWIS AND ROCA LLP
7 3993 HOWARD HUGHES PKWY, STE 600
ATTN: ROB CHARLES
8 LAS VEGAS, NV 89169-5996
9 PAUL A. MORABITO
10 370 LOS OLIVOS
LAGUNA BEACH, CA 92651
11
19 PAUL A, MORABITO
668 NORTH COAST HWY STE 1253
3 LAGUNA BEACH, CA 92651-1513
14 JAMES S PROCTOR
200 RIDGE STREET
15 RENO, NV 89501
16
SIOBHAN K RAY on behalf of Defendants JACKSON HOLE
17 TRUST COMPANY, EDWARD BAYUK,
K&L GATES, LLP
18 1000 MAIN ST, STE 2550
19 HOUSTON, TX 77002
20 RECOVERY MANAGEMENT SYSTEMS CORPORATION
25 S.E. SECOND AVENUE
21 INGRAHAM BUILDING, SUITE 1120
3 MIAMI, FL 33131-1605
23 SULLIVAN HILL LEWIN REZ & ENGEL on behalf of Plaintiff
WILLIAM A, LEONARD, JR.
24 228 SOUTH FOURTH STREET, FIRST FLOOR
35 LAS VEGAS, NV 89101
26 SULLIVAN HILL REZ & ENGEL on behalf of Trustee WILLIAM
A. LEONARD
27 228 SOUTH FOURTH STREET, FIRST FLOOR
3 LAS VEGAS, NV 89101
Robison, Sharp,
Sullivan & Brust
Reno, NV #9503, 14
(775) 329-3151

 

 

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

Oo Oo SN DBR eH SP WD YH

Bo DO KN KN NY NR NN RB
So SN DB AW FSP WH NY K§ DTD ODO FSF A DH UH FS WD NY KH OS

 

 

Case 13-51237-gwz Doc1145 Entered 01/21/21 14:04:54 Page 15 of 15

VIRSENET, LLC
C/O 8581 SANTA MONICA BLVD. #708
WEST HOLLYWOOD, CA 90069

MICHAEL A. WALLIN on behalf of Interested Party EDWARD
BAYUK
WALLIN & RUSSELL LLP

26000 TOWNE CENTRE DR, STE 130

FOOTHILL RANCH, CA 92610

MICHAEL A. WALLIN on behalf of Plaintiffs BERRY-
HINCKLEY INDUSTRIES, JH, INC.

WALLIN & RUSSELL LLP

26000 TOWNE CENTRE DR, STE 130

FOOTHILL RANCH, CA 92610

DATED: This 21st day of January, 2021,

/s/ V. Jayne Ferretto
Employee of Robison, Sharp, Sullivan & Brust

15

 
